Case 4:18-cv-00247-ALM Document 183-9 Filed 06/22/20 Page 1 of 10 PageID #: 4204




                                  Exhibit 9




                                      68
Case 4:18-cv-00247-ALM Document 183-9 Filed 06/22/20 Page 2 of 10 PageID #: 4205




                                CAUSE NO. 20-2579-431


      THOMAS RETZLAFF                            § IN THE DISTRICT COURT
       Petitioner,                               §
                                                 §
      VS                                         § OF DENTON COUNTY, TEXAS

                                                 §
                                                 § 31st JUDICIAL DI TRI T




         FETITONEI S REQUEST FOR ISSUANCE OF A BENCH
       WARRANT FOR THE ARREST OF FUGITIVE WITNESS JA ES
                     ALEXANDER MCGIBNEY



            Petitioner asks th co r to i sue a bench w rrant or writ of ttachment

      for the arrest of Jan es A. McGibney for re using to ttend a depo ition, a

      provided by Te as Code of Criminal Procedure Ch pt r 24.




                                 A. INTRODUCTION

      T Petitioner i Thom Retzlaff; re pondent i J son Lee Van Dyke. 2


      2. This ca involves     exual a sault / stalking / human trafficking

      victim a licati n for or er of protecti n brought ursuant to Texa Co e of

      Criminal Procedu Chapter 7A. An o der of r tection is being soug t

      ag in t   on Lee Va yke, who i t e leader of t e Pro d Boys white



                                            i

                                                69
Case 4:18-cv-00247-ALM Document 183-9 Filed 06/22/20 Page 3 of 10 PageID #: 4206




       supremacist gang, regarding acts of t lking, threats of violence, nd rea s

       of mur er committed by Van Dyke against Mr. Retzlaff ue to Mr. Retzlaff

         eing witness against Van Dyke in various State Bar disciplinary

         roce d ngs (for which Va Dyke wa rece tly giv yet nothe u pension

       and fine), a well a M . Retzlaff being a it e for the prosecution m V

       Dyke' ongoing crimi al c e .



         . A healing on the application for rote tive order is set for Jun 29,

       2020.




                                                       B-Facts

       4. J mes Al x nder McGibney is f llow member of the whit

        upremaci t gang the Proud Boys1 * * * * * He al o run                      r venge po ogr phy

       w b ite that po t the intimate hotog a s of young girls whom McGib y

       the sexual blackmail by th e tening to post t eir perso al info m tio a d

       mak defam tory t eme t bout them u less t se girl and then f milies

       pay im $499. McGib ey s business model i called Crow Source

       Blackmailing."



       1 The Pro d Boys h s be n desi nated as a hat group by th Southe Poverty Law Cent r. Th
       Anti-Defamation Leagu d scrib s the organization as a miso ymstic, Isiamophobic, tramphobic nd anti¬
       immigr nt xtr ist g oup with som m b rs that s ouse hit suprem cist and anti-Semitic
       id olo ies. It h s more than 10.000 m mbers across th country an has be n r sponsibl for nu er us
       acts of political and rscial violence, t in ude organizing tire Uni the Right rally in Charlott sville. VA.
       in August 201? in which one wo an was mur r d an dozens injur d.


                                                            2

                                                             70
Case 4:18-cv-00247-ALM Document 183-9 Filed 06/22/20 Page 4 of 10 PageID #: 4207




        5. On May 19, 2020, espon ent Van Dyke filed a First Amen ed

       Answer in which he o tli ed vario s affirmative defenses On May 29,

       2020, Van Dyke filed his First A ended Answers to Interrogatories in

       which he identified McGibney as his “main witne ” in upport of hi

       affirmative efen es an stated that he would be a er on called upon to

       te tify regarding this at trial. See Van Dyke' A ended Interrogatory

       Ans rs, nu b rs 2(b) and 20.



       6. In a concurrent fede al l wsuit involving the par ie (Van Dyke v.

       Retzlaff, C se No. 4; 18-cv-00247, filed tire U.S. Di trict Court for the

       Ea te Di trict of Texas), Van Dyke also li t d McGibney a hi “main

         itness and a person whom he will call u on at tri l o te tify.


       7. As a re ult of both of these rev lation , a fe eral subpo na was issued

       notifying McGibney that      wa required to atten a epo ition on Jun 17,

       2020, in Austin, Tex . See attac e Exhibit 1. He f iled to appear. (This

       is the s cond time th t McGibney has failed to p ear at a pro erly noticed

        eposition, with the first being on June 8, 2020.) 8


       8. In addition to being a membe of the Proud Boys white uprem ci t

       gang, James Alex nder McGibney frequently brags in ews media




                                               71
Case 4:18-cv-00247-ALM Document 183-9 Filed 06/22/20 Page 5 of 10 PageID #: 4208




      interviews to having an Online Army of Trolls at hi disposal and of being

      a leader within the illegal hacking group A o mo s and The R stle

      League - Several of McGibney s follower / hired employees have recently

      been arrested by federal authorities and are doing hard time for computer

      related crimes:

            a) Dene Lostutter (Case # 5:2016-cr-00062 in the E D. of KY - 2 ye r
               federal prison for eyber talking, computer hacking, and lymg to the
               FBI).

            b) Justin Livennan (Case # l:16-cr-00313 in the E.D. of VA - 5 years
               federal prison for hacking the personal email accounts of the CIA
                director and the National Security Du ector, “doxing” gove ment
                officials, and making bomb threats).

            c) M tthew Key (Case # 2:13-cr-00082 in the E.D. of Calif- 2 years
               m federal prison for computer hackin ).

            d) And one a sociate, Christopher Doyon (aka “Commander X”) is still
               on the run from the FBI today (Case # 5:1 l-cr-00683 in the N.D. of
                Calif).


      9. Both McGibney and Van Dyke have been involved in recent attempts

      at SWATting Mr. Retzlaff and hi family membe s. Recently, McGibney

      posted revenge pom photographs of Mr. Retzlaff s daughter, B ittany, on

      hi Cheate ville.com website along with hi hly defamatory claims about her


              See. e .. VigilaiiteiMe: Jamei McGibi y a d his online n ny. published Oet 7. 2014. ui A1
      Jaz era America (online t: http / am nca aliaz era com/articl s OH/lO T/jam s-mcgibn v-
      b llyvt c.html an Jame McGibn y- Digit l Vigila t , published Feb 5. 2016. in the UK Edition of
      Wired M g zin (online t htt s://w\vw.vvire .co.uk.'article. ames-mcgibnev-troll-hunter) and Th B lly
      Waging W r Again t Bulli , published July 11. 2017, in The Daily B st (onlin t
      https: \vww theda ybeast.com thc-b llv-waging-war-against-bulhes).


                                                        4

                                                            72
Case 4:18-cv-00247-ALM Document 183-9 Filed 06/22/20 Page 6 of 10 PageID #: 4209




      and Mr. Retzlaff. McGibn y later ued Mr. Retzlaff in a series of SLAPP

      lawsuits fil d in both Califo i an Texa , which resulted in him being hit

      with court anctions and atto ey fees of $1.3 million for violat ng he

      Texas anti-SLA P t tute. See McGibney v. Retzlaff, et al„ Case # 067-

      270669-14, filed in the 67th Di trict Court of Tarrant County, Texas, fin l

     judgmen d ted December 30, 2015.


      10. As a member and leader within the hacking group Anonymous.,

      McGibney (who work i the IT dep rtment at the Pflugerville, Texa ,

      locatio of Ro endin Electnc) has b agged in new article and on ocial

      med    bout h ving cc     to, a d utilizing, th Shadow Brokers /

     Anonymous leaked1 hacking tool belonging to the NSA s Office of

      Tailo ed Access Operations ( uch as EternalBiue), whi h is easily av ilable

      online. McGib ey clai s to be an exp rt in this kind of s uff (h testified to

      that nder o th m one of the SLAPP l w uits he filed again t Mr. Retzl ff),

       nd in a interview with Wired Magazi e in April 2016 he claim d to have

     u ed uch tool in the ast again t uc per onal enemies11 a Hunte Moo e

     and ot er w om he stalks!


      11. As evidenced by the attached affid vits fro variou proces servers,

     McGibney h repe tedly be n vadi g endee of th ub o n , in violation



                                            5

                                                73
Case 4:18-cv-00247-ALM Document 183-9 Filed 06/22/20 Page 7 of 10 PageID #: 4210




        of h law. No less than 16 eparate attempts were made o serve McGibney

        at his ho e and work loc tions in Willia n C u ty, Texa . Se attac e

        Exhibits 2-4. MeGib ey s su ervisor at the Pflugerville loc tion of

        Rosendm Electric, John Colley, was personally i formed about the t o

        federal ubpoena a ha fail d to coo erate.3


        12. M . Retzlaff provides the court with all of t is information so t at the

        court knows t a it is dealing with            lipp r ch acter who regularly ct

        outsi of the law and oci l norms t e re of u ake for granted; thu , th

        only cert i w y of seeming McGibn y ap ear ce for court he rings and

          e osition is fo t e court to i ue a bench wa rant / writ of att chme t for

        the following indi i ual;

                                     Jame Alex nde McGibney
                                     DOB: Oct 31, 1973



                                    Home:
                                    4 05 Ridgeben Dr.
                                    Round Rock, T 78 65-5009

                                    Work:
                                    Ro endin Electric, Inc.
                                    1033 Meister Ln., Ste. 100
                                    Pflugerville, TX 78660


                John Arthur Colley r sides at
       Retzlaff will shortly be r questing the                             u stioned und r o th
        about this obstr ction of j stic .




                                                     74
Case 4:18-cv-00247-ALM Document 183-9 Filed 06/22/20 Page 8 of 10 PageID #: 4211




      13. I addition to MeGib ey' $ association with the Proud Boys white

      supremacist gang, it appears from variou oci l medi posts that MeGibney

      is also linked to the Boogaloo Movement - a right-wing ex remist group that

      h rbo s a mistru t of l w enforce ent and gove ment, and nticipates

      s cond Americ n Civil W r, referred to a the boog loo. 4 During M y

      28, 2020, de o ition in this ca e, Van Dyke d itted to speaking with

      MeGibney on t le st weekly ba i fo the pa t t o o ore ye r . Mr.

      Retzl ff reque ted that he make his “main wi nes "' available for depo ition,

      but V n Dyke refu ed.




                                               €. Prayer

      14. Mr. Retzl ff ha a Sixth Amendment ri ht to confront nd que tion

       he witne es again t hi . V n Dyke h identified MeGib ey s his “m i

      wit e " in t i ca e. For t e e ea o s, Mr. Retzlaff a k the court to i sue

      a bench warrant / writ of attachment orde ing law enforcement officers to

       rre t Jame Alex nde MeGibney a d hold him in custody until a

      de o ition can ake pl c a d t ial be h d in thi ca e.




      4 Two members of MeGibney's boogal o group w r a r st d this week for tire murder of sev ral
      taw enforc m nt officers in northern Califo ia.


                                                    7


                                                        75
Case 4:18-cv-00247-ALM Document 183-9 Filed 06/22/20 Page 9 of 10 PageID #: 4212



       Respectfully submitted,




       Thoma Retzlaff
       PO Box 46424
       Phoe ix, AZ 85063-6424
       (210)317-9800
       email: Retzlaff@texas.net


       Petitioner, ro se




                                     8


                                      76
Case 4:18-cv-00247-ALM Document 183-9 Filed 06/22/20 Page 10 of 10 PageID #: 4213




                         CERTIFICATE OF CONFERENCE



             I certify t at on June 16, 2020,1 conferred with respondent, Jason Van

       Dyke, nd h s id he was not going to produce McGibney for a de osition.




                Thomas Retzl ff




                                            9
                                             77
